DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-6, 9-10, 22-25 and 27-30 are allowed with the amendments of Applicants’ submission of 7/23/2021 and with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(b).  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Noah J. Hayward on 12/17/2021.  
4.	The application has been amended as follows:  Please amend Claims 1, 22-24, 27, 29 and 30, as follows.  
A.	IN THE CLAIMS: 
I.	Claim 1, in line 9, before the words “via the” delete the word “polyetheramine” and insert therefor the word - -  polyethyleneimine - - and after the words “via the” delete the term ‘3-glycidoxyproplytrimethoxysilane’ and insert therefore word – 3-glycidyloxypropyltriethoxysilane --.   

III.	Claim 22, line 2, before the word “polyethyleneimine” insert the words - - of the --.  
IV	Claim 23, line 2, before the word “3-glycidyloxypropyltriethoxysilane” insert the words - - of the --.  
V	Claim 24, line 2, before the word “cerium” insert the words - - of the --.  
VI	Claim 27, line 8, delete the term “glycidoxyproplytrimethoxysilane” and insert therefor the term - - glycidoxypropyltrimethoxysilane - -; and in line 10, before the word “polymer” insert the term - - co-continuous - -.  
VII	Claim 29, line 5, delete the term “3-glycidoxyproplytrimethoxysilane” and insert therefor the term - - 3-glycidoxypropyltrimethoxysilane - -.  
VIII	Claim 30, line 2, before the word “state” delete the word ‘dry’ and insert therefor the word - - dried - -.  


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 7/23/2021 and the examiner’s amendment herein, Claims 1-6, 9-10, 22-25 and 27-30 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the objections to Claims 6, 23, 25, 27 and 29 and the rejections of claims 27-29 under 35 U.S.C. 112(b).  
The following is a statement of reasons for the indication of allowable subject matter:   the amendments to:  1) Claim 1 for “insoluble film” and “wherein the polyethyleneimine and the silicate define a co-continuous polymer network, wherein the silicate is covalently coupled to the polyethyleneimine via the 3-glycidoxyproplytrimethoxysilane and wherein the silicate has a reduced tendency to crack upon drying by virtue of being incorporated into the co-continuous polymer network”; and 2) Claim 27 “the polyethyleneimine forms a co-continuous polymer network with the silicate via” ‘the 3-glycidoxypropyltrimethoxysilane that covalently couples the silicate to the polyethyleneimine’ “and wherein the silicate has a reduced tendency to crack upon drying by virtue of being incorporated into the co-continuous polymer network” distinguishes the coating systems of Claims 1 and 27 over the cited art of record.    
The coating systems of Claims 1 and 27 with amendments 1) or 2) above and pending claims dependent therefrom are not taught or suggested by the cited prior art of record alone or in any proper combination of:  U.S. 2004/0161603, Heimann et al (hereinafter "Heimann") in view of U.S. 6,189,780, Shoji et al (hereinafter "Shoji") evidenced by CAS Registry Number-13454-72-3, Scifinder American Chemical Society (ACS) 2020 (hereinafter "RN-13454-72-3"), further in view of CN 106726628, Shen and further in view of U.S. 20160208115, Kato et al (hereinafter "Kato") evidenced by Derwent-Ace-No 1976-00729X for JP50044137 (hereinafter referred to as "1976-00729X" and further in view of CN 
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1-6, 9-10, 22-25 and 27-30  as amended, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787